                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 18-CR-62

BRIAN GANOS,

                       Defendant.


                     UNITED STATES’ SENTENCING MEMORANDUM


       The United States of America, by and through undersigned counsel, respectfully submits

this memorandum for the December 16, 2019 sentencing of defendant Brian Ganos. Ganos

orchestrated a massive, twelve-year fraud scheme that obtained over $260 million in government

contract payments through deceit. See Gov’t Ex. 3. 1 In the 1990s, Ganos had some legitimate

success in building Sonag Company with the help of government programs that set aside contracts

for minority-owned small businesses. But then Ganos abused those very same programs by

creating front companies to gobble up set-aside contracts to which he was not entitled. As a result,

Ganos deprived bona fide minority-owned and disabled veteran-owned small businesses from

opportunities to become established. Worse, Ganos maintained the fraud by engaging in brazen

lies and obstruction of government inquiries into the front companies. Along the way, Ganos

enriched himself lavishly, enjoying an enormous house on Muskego Lake (with its indoor pool), a

condo for skiing in Colorado, a classic car collection, and frequent trips to casinos.



1
 The government submitted 26 exhibits to the U.S. Probation Office, which it used to prepare the
Presentence Report (“PSR”). See Doc. 215-1, at 1. The government is submitting those exhibits
directly to the Court with this memorandum, which cites certain of the exhibits.


            Case 2:18-cr-00062-PP Filed 12/09/19 Page 1 of 12 Document 217
       For the reasons given below, the United States respectfully requests that the Court impose

a sentence of 78 months; a period of supervised release; a fine of $5,000; a special assessment of

$200; and all the forfeiture terms set forth in the Court’s August 5, 2019 Preliminary Order of

Forfeiture (R. 200). Those forfeiture terms include the imposition of a $500,000 money judgment

of forfeiture and the forfeiture of seven specified substitute assets in full satisfaction of that money

judgment. Those substitute assets to be forfeited consist of two Disney time share interests, four

vehicles, and approximately $60,000 in currency that the United States is now holding in escrow.

I.     The Guidelines Range Should Exclude Acceptance of Responsibility, and the Court
       Should Depart Downward by 8 Levels to Reflect a Lower Loss Amount

       In fashioning a sentence, the Court should begin “by correctly calculating the applicable

Guidelines range.” Peugh v. United States, 133 S. Ct. 2072, 2080 (2013) (quoting Gall v. United

States, 552 U.S. 38, 49 (2007)). “As a matter of administration and to secure nationwide

consistency, the Guidelines should be the starting point and the initial benchmark.” Gall, 552 U.S.

at 49. The United States’ positions on the Guidelines’ calculation are set forth in the PSR

addendum. See Doc. 215-1, at 33-38. The government does not repeat those points here, except

that the government argues more fully below that (a) Ganos should not receive credit for

acceptance of responsibility, and (b) the Court should adopt a lower loss amount through a

downward departure.

       A.      Ganos Has Not Fully Accepted Responsibility for His Fraud

       Ganos should not receive credit for acceptance of responsibility for several reasons. First

and foremost, Ganos engaged in obstruction of justice, as detailed in the PSR. PSR ¶¶ 138-149.

Second, although Ganos pleaded guilty before trial, he did so only after engaging in protracted

pretrial litigation—including a challenge to the district’s jury plan—and only when the trial date

drew close. The government expended substantial resources to litigate this case and prepare for


                                                   2

            Case 2:18-cr-00062-PP Filed 12/09/19 Page 2 of 12 Document 217
trial, after having expended substantial resources to investigate Ganos’s fraud, having to overcome

his obstruction. Finally, even for this sentencing proceeding, Ganos continues to falsely deny

responsibility with regard to C3T’s part of the scheme.

       Specifically, in his September 30, 2019 submission, Ganos asserts that he “did not operate

or control” C3T. Doc. 203, at 14. He maintains that “[a]s to C3T, Pagasa, and other entities,

Ganos has and had strong claims of innocence.” Id. That is demonstrably false. The PSR sets

forth specific facts that show Ganos exercised ultimate control over C3T and Pagsa. See PSR

¶¶ 73-103. Contemporaneous emails and other documents make Ganos’s control over C3T and

Pagasa crystal clear:

           •   C3T employees referred to Ganos as their “boss.” PSR ¶¶ 82-84; Gov’t Ex. 6, 7.

           •   Ganos received regular emails with C3T’s bank account activity so that he could
               direct its financial activity. PSR ¶ 86; Gov’t Ex. 8.

           •   Ganos approved C3T employees’ bonuses. PSR ¶ 87; Gov’t Ex. 11-12.

           •   Ganos reviewed C3T’s fraudulent submissions to the VA. PSR ¶ 144-145; Gov’t
               Ex. 25-26.

           •   Each year, Ganos commissioned CPA-reviewed financial statements that
               consolidated C3T with Sonag Company, Sonag Ready Mix, and Nuvo. PSR ¶ 104-
               113; Gov’t Ex. 14.

           •   Ganos laundered millions of dollars of profits from C3T to other companies he
               controlled, including Trinity Marketing, Sonag I, LLC, and Sonag Company. PSR
               ¶¶ 124, 126, 127; see Gov’t Ex. 13, 17, 18.

           •   Ganos directed that Pagasa receive (1) start-up funding from Nuvo and C3T; (2)
               bookkeeping, IT, and other staff support from Sonag and C3T employees; and (3)
               bonding backed by Ganos and his companies. PSR ¶¶ 97-103.

Ganos’s denials amount to further obstruction and are inconsistent with acceptance of

responsibility. Thus, the total offense level should be 43, for a Guidelines range of life, although

the statutory maximum penalty is 20 years. PSR ¶ 215.


                                                  3

          Case 2:18-cr-00062-PP Filed 12/09/19 Page 3 of 12 Document 217
       B.      The PSR’s Loss Amount Is Correct, But the Court Should Depart Downward
               by 8 Levels

       A 28-level increase is warranted under U.S.S.G. § 2B1.1(B)(1)(o) because the loss amount

exceeded $250 million. Ganos’s objection is contrary to the Seventh Circuit’s decision in United

States v. Giovenco, 773 F.3d 866 (7th Cir. 2014). Giovenco holds that U.S.S.G. § 2B1.1,

Application Note 3(F)(v) applies to the calculation of the loss amount under the Sentencing

Guidelines. Id. at 870-71. Under that Note, because this case involves “regulatory approval by a

government agency” that was “obtained by fraud,” the “‘loss shall include the amount paid for the

property, services, or goods transferred, rendered, or misrepresented, with no credit provided for

the value of those items or services.’” Id. (quoting Appl. Note 3(F)(v)). Ganos disputes his role

vis-à-vis C3T, but he does not dispute that the overall scheme caused payments of approximately

$260,276,000. See PSR ¶ 165; see Gov’t Ex. 3. Thus, the 28-level increase is correct.

       That said, the 28-level increase results in a very high Guidelines range. The government

respectfully requests that the Court modify the loss amount through a downward departure, just as

the district court did, with the Court of Appeals’ approval, in Giovenco. See 773 F.3d at 871; see

also United States v. Lane, 323 F.3d 568, 588 (7th Cir. 2003) (“Once the amount of loss is

calculated under the guidelines, the court has the discretion to modify the amount of loss to more

accurately reflect the economic realities of the crime.”). Specifically, the district court in

Giovenco imposed a loss amount that corresponded to amount of profits or gain that resulted from

the scheme. See 773 F.3d at 871.

       Here, the PSR indicates that the profits from Ganos’s scheme are conservatively estimated

to be between $10 million and $15 million. See PSR ¶¶ 121-122. Ganos’s complaint that those

profit estimates “do not reflect any personal benefit to Brian Ganos” misses the mark for two

reasons. First, loss and gain under U.S.S.G. § 2B1.1 are to be measured as a result of the offense


                                                   4

            Case 2:18-cr-00062-PP Filed 12/09/19 Page 4 of 12 Document 217
as a whole, not with reference to any particular defendant. See App. note 3(A) (referencing “harm

that resulted from the offense”); App. note 3(B) (referencing “gain that resulted from the

offense”). Second, the PSR sets forth in detail that Ganos did, in fact, obtain the vast majority of

the profits from the scheme. See PSR ¶ 129. Under this approach, there would be a 20-level

increase for loss exceeding $9,500,000. See U.S.S.G. § 2B1.1(b)(1)(K). This would result in an

8-level downward departure.

       Taken together with the downward departure, the offense level should be 35, and the

criminal history category should be I, for a Guidelines range of 168 to 210 months.

II.    A Sentence of 78 Months Is Sufficient to Satisfy the § 3553(a) Factors

       After determining the Guidelines range, the Court must consider the factors set forth in

§ 3553(a) to fashion a sentence that is “sufficient, but not greater than necessary, to comply with

the purposes” of sentencing. 18 U.S.C. § 3553(a); see Gall, 552 U.S. at 49-50. Although the

Court “‘may not presume the Guidelines range is reasonable,’” the Guidelines range remains the

“lodestone” of sentencing. Peugh, 133 S. Ct. at 2083–84 (quoting Gall, 552 U.S. at 50). “A

district court contemplating a non-Guidelines sentence ‘must consider the extent of the deviation

and ensure that the justification is sufficiently compelling to support the degree of the variance.’”

Id. (quoting Gall, 552 U.S. at 50). The government respectfully requests that the Court impose a

sentence of 78 months.

       A.      Nature & Circumstances of the Offense

       Section 3553(a)(1) directs the Court to consider the “nature and circumstances of the

offense.” Several aspects of this offense warrant a lengthy period of incarceration.

       1.      Length of Offense. The duration of the offense is significant, reflecting not an

isolated lapse in judgment but a pattern of unrelenting deception. The indictment alleges a scheme

that spanned over twelve years, from 2004, when Ganos and co-conspirators obtained 8(a)

                                                  5

            Case 2:18-cr-00062-PP Filed 12/09/19 Page 5 of 12 Document 217
certification for Nuvo based on false representations, to August 2016, when the execution of

search warrants finally disrupted Ganos’s scheme.

       2.      Loss Amount. The loss amount—whether viewed as gross proceeds of over $260

million or profits of over $10 million—underscores that the sheer scope of this fraud scheme is

astounding. That loss amount reflects payments on no fewer than 245 separate set-aside contracts

or disadvantaged business enterprise projects. See Gov’t Ex. 3. To be sure, most of the gross

proceeds paid for materials and labor that inured to the government’s benefit. The government

does not dispute that it generally received the contracted-for work. But profits exceeding $10

million principally benefitted Ganos personally, and allowed him to live an extravagant life that

made a mockery of these government programs intended to assist disadvantaged individuals.

       3.      Impact on Victims. Contrary to Ganos’s suggestions, his fraud harmed multiple

victims.

       First, the government did not get the benefit of the bargain in the 245 contracts and DBE

projects. The government sought to contract with companies that legitimately qualified for the

set-aside programs. The government intended to help such companies become established and

successful so that a multitude of companies with disadvantaged owners could successfully

compete for government contracts. Because of Ganos, the government received none of those

programmatic benefits.

       Second, and relatedly, the small business programs—the 8(a) program, the DBE program,

and the SDVOSB program—were harmed because Ganos’s fraud undermines their credibility and

effectiveness. As a result, public support for the programs may diminish, and the government is

forced to spend more on policing compliance with the program.

       Third, numerous companies that legitimately qualify under the set-aside programs were

harmed by losing contracts to Ganos’s companies. See PSR ¶¶ 130-137. This case does not just

                                                 6

            Case 2:18-cr-00062-PP Filed 12/09/19 Page 6 of 12 Document 217
involved abstract harm to government policy goals. Ganos’s fraud harmed real people, such as

C.G., K.W., and I.M.-O., whose companies lost work to Ganos. For example, I.M.-O. explains

that losing a particular contract to Nuvo was “devastating” to his company, not only because he

lost out on the work, but also because he was unable to bid on other projects while pursuing the

one that Nuvo fraudulently obtained. See PSR ¶ 137.

       Ganos has claimed that his fraud “saved the government money.” But this is not true.

Nuvo and C3T won many contracts as “sole source” awards, meaning that the government did not

open the contract to other bidders. The government typically awarded sole-source set-aside

contracts when there did not appear to be other contractors who qualified to bid for set-aside

contracts. If the government had known that Nuvo or C3T also was not so qualified, the

government likely would have not have resorted to sole-source contracting. Instead, the

government would have opened the contracts to competitive bidding among all contractors—and

thereby paid less for the work. Even as to the contracts for which Nuvo or C3T was the lowest

bidder, it was only the lowest bidder compared to bona fide set-aside contractors. If the

government had opened the bidding to all contractors, it likely would have attracted bids that were

lower than Nuvo or C3T’s. Thus, Ganos’s scheme likely caused the government to pay more

money than it would have paid to a non-set-aside contractor.

       4.      Nature of the Deceit. Although every wire fraud offense involves false

representations, Ganos’s lies were extraordinary for their variety and brazen nature. This offense

did not involve just a single, one-off misrepresentation. Rather, Ganos was willing to say and do

whatever was necessary to continue deceiving the small business programs and even criminal

investigators. The PSR recounts Ganos’s myriad actions to trick the government, including:

   •   When Milwaukee County questioned Nuvo’s qualifications in 2006, Ganos drafted an
       indignant letter in Lopez’s name that accused the County of making accusations that were
       a “slap in my face.” PSR ¶ 139.

                                                 7

            Case 2:18-cr-00062-PP Filed 12/09/19 Page 7 of 12 Document 217
   •   When the Wisconsin DOT questioned Nuvo’s qualifications in 2010, Ganos directed a
       comprehensive, false response that included the creation of a fake lease that was backdated
       to appear operative. PSR ¶ 141.

   •   Ganos directed that when SBA representatives would come for a site visit, an office for
       Lopez be set up, and Lopez would be coached on how to give false answers to the
       regulators. PSR ¶ 142.

   •   In 2011, the FBI and VA Office of Inspector General conducted a criminal investigation
       and interviewed Ganos and his co-conspirators. Each of them lied, denying that C3T had
       any affiliation with Nuvo or Sonag Company. PSR ¶ 148.

Ganos’s conscience-shocking willingness to lie, forge documents, and rope others into his scheme

allowed the scheme to continue to operate—and continue to personally enrich Ganos—for years.

       In sum, the nature and circumstances of the offense are very serious and require a lengthy

term of imprisonment.

       B.      History & Characteristics of the Defendant

       In fashioning a sentence, the Court also must assess Ganos’s history and characteristics.

18 U.S.C. § 3553(a)(1). Ganos had substantial advantages in life that many other criminal

defendants lack. He describes both his mother and stepfather as positive influences, with his

stepfather being “tough but loving.” PSR ¶¶ 187-188. Ganos completed high school at Brookfield

Academy and enrolled in Marquette University before engaging in work. PSR ¶¶ 205-206. Ganos

appears to have natural intelligence, a persuasive personality, and a capacity for business, having

started Sonag Company, Sonag Ready Mix, and then the front-companies at issue in this scheme.

See PSR ¶¶ 206-208.

       Even with these advantages, however, Ganos chose to engage in this long-term fraud

scheme. He was motivated principally by greed. Having benefitted from the set-aside programs

legitimately, Ganos was unwilling to play by the rules. He instead persistently took advantage of

the programs and amassed wealth for himself. Along the way, he corrupted numerous other


                                                 8

            Case 2:18-cr-00062-PP Filed 12/09/19 Page 8 of 12 Document 217
individuals, many of whom have pleaded guilty to felonies or otherwise had their lives turned

upside down.

       Ganos may contend that his age (59) is a mitigating factor. But the relevant policy

statement provides that age may justify a reduced sentence only if age-related considerations are

“present to an usual degree and distinguish the case from the typical cases covered by the

Guidelines.” U.S.S.G. §§ 5H1.1, 5H1.4. The policy statement provides the example of a

defendant who is “elderly and infirm.” U.S.S.G. § 5H1.1. Ganos is neither elderly nor infirm.

       Nor should the Court reduce Ganos’s sentence on grounds that he must care for his family.

“[F]amily ties and responsibilities are not ordinarily relevant in determining whether a departure

[from the Guidelines] may be warranted.” U.S.S.G. § 5H1.6. That is because “[m]ost families

suffer emotional and financial harm when a parent is imprisoned,” and hence, the impact is not a

mitigating circumstance. United States v. Gary, 613 F.3d 706, 710 (7th Cir. 2010).

       Similarly, the fact that Ganos has forfeited substantial assets to the government is not a

mitigating factor. The forfeitures reflect simply Ganos being stripped of (what remains of) his ill-

gotten gains. The Seventh Circuit has explained that forfeiture made pursuant to a plea agreement

does not reflect “extraordinary acceptance of responsibility” meriting a downward departure.

United States v. Hendrickson, 22 F.3d 170, 176 (7th Cir. 1994). Because U.S.S.G. § 5E1.4 states

that “[f]orfeiture is to be imposed upon a convicted defendant as provided by statute,” the

Sentencing Commission expressly considered forfeiture to be a part of the criminal sentence “to be

imposed in addition to, not in lieu of, incarceration.” Id. In sum, Ganos’s history and

characteristics do not provide reasons to reduce the sentence.

       C.      Purposes of Sentencing

       The recommended sentence of 78 months would be sufficient, but not greater than

necessary, to meet the purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2). Significant

                                                 9

            Case 2:18-cr-00062-PP Filed 12/09/19 Page 9 of 12 Document 217
incarceration is needed to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment.

       A significant sentence is required especially to deter others from pursuing fraudulent

schemes and abusing public programs. The potential for general deterrence is heightened here

because Ganos and this scheme are well known among government contractors. This case is being

covered not only in local news media but also in nationwide media sources that cover the

construction industry. 2 Lengthy incarceration will send the proper message to contractors,

whereas any sentence less than 78 months could send the troubling message that defrauding

government set-aside programs is worth the risk. The Court should impose the requested 78-

month sentence to send a message that set-aside contract fraud does not pay.

       D.      Guidelines Range & the Need to Avoid Unwarranted Disparity

       Section 3553(a)(6) requires the Court to consider the “need to avoid unwarranted

disparities among defendants with similar records who have been found guilty of similar conduct.”

After Booker, the “federal sentencing scheme aims to achieve uniformity by ensuring that

sentencing decisions are anchored by the Guidelines.” Peugh, 133 S. Ct. at 2083–84. The

government is recommending a sentence significantly below the Guidelines, given the unique

economic realities of this fraud. But to vary any further below the Guidelines would create a real

risk of unwarranted disparities with other defendants. That is true with regard to defendants

sentenced around the country before other district courts who are all required to use the Guidelines



2
  See, e.g., 3 more agree to plead guilty in $200M Wisconsin contractor fraud case,
ConstructionDive (Apr. 19, 2018), available at
https://www.constructiondive.com/news/wisconsin-construction-company-charged-with-200m-
minority-business-fraud/520766/; US contractor prosecuted for $200 m “straw man” fraud,
Global Construction Review (Apr. 3, 2018), available at
http://www.globalconstructionreview.com/news/us-contractor-prosecuted-200m-straw-man-
fraud/.
                                                 10

         Case 2:18-cr-00062-PP Filed 12/09/19 Page 10 of 12 Document 217
as their starting point. That is also true with regard to defendants sentenced in this district, as the

following table demonstrates:

                   Selected Sentences in White Collar Cases in E.D. Wisconsin

     Case No.         Defendant             Judge             Sentence            Appox. Loss
    07-CR-245    Martin Valdez           Adelman              72 months            $1,227,591
    07-CR-113    James Lytte             Stadtmueller         84 months            $1,794,438
    08-CR-208    Dale Endries            Griesbach            71 months            $2,610,443
    08-CR-325    M. Morris               Clevert             97 months 3          $20,000,000
    07-CR-204    Michael Lock            Stadtmueller        160 months            $1,458,823
    10-CR-006    Sue Sachdeva            Adelman             99 months 4          $34,000,000
    10-CR-176    Mervyn Rutley           Adelman              72 months             $205,247
    13-CR-219    Lisa Lewis              Griesbach           180 months            $2,021,486
    13-CR-135    Mark Parks              Griesbach           108 months            $1,500,000
    14-CR-196    D. Jones                Clevert             70 months7             $705,000
    14-CR-196    C. Mitchell             Clevert              72 months             $550,000
    15-CR-214    Gregory Kuczora         Griesbach            70 months            $1,000,000
    07-CR-057    Thomas Balsiger         Clevert             120 Months           $65,000,001
    14-CR-196    Ashley Dover            Clevert              90 months            $1,700,000
    15-CR-115    Todd Dyer               Stadtmueller        180 months            $1,802,482
    16-CR-100    Todd Dyer               Pepper              110 months             $937,000
    15-CR-214    Gregory Kuczora         Griesbach            70 months            $1,200,000
    17-CR-078    Amalia Gamboa           Pepper               60 months            $3,500,000
    17-CR-160    Ron Van den Heuvel      Griesbach            90 months            $9,428,618
    18-CR-116    James Nickels           Griesbach            84 months            $3,193,616
    18-CR-144    Albert Golant           Pepper              126 months           >$9,500,000

         In short, a sentence lower than 78 months in this case would create unfair disparities with

comparable defendants.

                                           CONCLUSION

         The United States respectfully requests that the Court impose a sentence of 78 months; a

period of supervised release; a fine of $5,000; a special assessment of $200; and include in its

announcement of sentence and written judgment all the forfeiture provisions set forth in the

Court’s August 5, 2019 Preliminary Order of Forfeiture (R. 200).


3
    Defendant was 71 years old and in poor health at the time of sentencing.
4
    This sentence was reduced for substantial assistance to the government in other cases.
                                                   11

           Case 2:18-cr-00062-PP Filed 12/09/19 Page 11 of 12 Document 217
Dated at Milwaukee, Wisconsin, this 9th day of December, 2019.

                                           Respectfully submitted,

                                           /s/ Matthew D. Krueger
                                           MATTHEW D. KRUEGER
                                           United States Attorney
                                           SCOTT J. CAMPBELL
                                           ADAM H. PTASHKIN
                                           Assistant United States Attorneys
                                           Office of the United States Attorney
                                           Eastern District of Wisconsin
                                           517 E. Wisconsin Ave., Suite 530
                                           Milwaukee, Wisconsin 53202
                                           Tel: (414) 297-1700




                                      12

 Case 2:18-cr-00062-PP Filed 12/09/19 Page 12 of 12 Document 217
